Title: From George Washington to Brigadier General Anthony Wayne, 9–12 February 1778
From: Washington, George
To: Wayne, Anthony



Sir
Head Quarters Valley Forge 9[–12]th Feby 1778

The good People of the State of Pennsa Living in the Vicinity of Philadelphia and near the Delaware River—having suffered much by the Enemy Carrying off their Property without allowing them any Compensation—thereby Destressing the Inhabitants—Supplying their own Army and Enabling them to protract the Cruel and unjust War that they are now Wageing against these States.
And Whereas by Recent Intelligence I have reason to expect that they Intend making an Other grand forage into this Country—It is of the utmost Consequence—that the Horses Cattle Sheep and Provender (Within fifteen miles West from the River Delaware between the Schuylkill and the Brandywine) be Immediately removed to prevent the Enemy from Receving any benefit therefrom, as well as to Supply the present exegencies of the American Army.
I do therefore Authorise, Impower, and Command you forthwith, to take, carry off, and Secure, all such Horses as are Suitable for Cavalry, or for Draft, all Cattle and Sheep fit for Slaugter, together with every kind of forage, for the use of this Army—that may be found in the possession of any of the Inhabitants within the aforesaid Limits causing Certificates to be given to each person for the Number, Value and Quantity of the Horses, Cattle, Sheep & Provender so taken—Notice will be given to the holders of such Certificates by the Commissary and Qr Master Genl when and where they may apply for Payment that they may not be disappointed in calling for the money.
All Officers Civil and Military—Commissaries Quarter Masters &ca are hereby Ordered to obey aid & Assist you in this necessary buisness.

All the provender on the Islands between Phila. and Chester, which may be Difficult of Access or too Hazardous to attempt Carrying off—you will Immediately cause to be Destroyed giving Derections to the Officer or Officers to whom this duty is Assigned to take an Acct of the Quantity—together with the Owners names, as far as the Nature of the Service will admit. Given at Head Quarters Valley Forge 12th Feby 1778.

G.W.

